Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on May 31, 2022, have been carefully considered.  Claim 7 has been canceled; no new claims have been added.
Claims 1-6 and 8-20 are presently pending in this application.

Withdrawn Rejection
	The 35 U.S.C. 103 rejection of claims 1-6, 9, and 11-16 as being unpatentable over “FeP/MoS2 Enriched with Dense Catalytic Sites and High Electrical Conductivity for the Hydrogen Evolution Reaction,” by Munzir H. Suliman et al. (Applicants’ submitted art), stated in the previous Office Action, have been withdrawn in view of Applicants’ amendment to claim 1 by the incorporation therein of now-canceled claim 7.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the previous Office Action, the cited references of record do not teach or suggest the limitations of now-canceled claim 7, the subject matter of which is now recited in claim 1.  Suliman et al. do not disclose the distribution of the iron phosphide nanoparticles on the molybdenum disulfide nanosheets, nor does this reference teach or suggest the average thickness of the nanosheets.  Additionally, Suliman et al. teach that the disclosed FeP/MoS2 electrocatalyst exhibits a specific surface area of 37.6 m2/g (page 17676), which is outside the surface area range outside that recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 9, 2022